51 N.Y.2d 970 (1980)
In the Matter of Honeoye Central School District et al., Respondents,
v.
Peter A. A. Berle, as Commissioner of Environmental Conservation of the State of New York, et al., Appellants.
In the Matter of Town of Canadice et al., Respondents,
v.
New York State Department of Environmental Conservation et al., Appellants.
Court of Appeals of the State of New York.
Argued October 13, 1980.
Decided November 20, 1980.
Robert Abrams, Attorney-General (Peter G. Crary, Shirley Adelson Siegel, Jeremiah Jochnowitz and James A. Sevinsky of counsel), for Peter A. A. Berle and others, appellants.
Louis N. Kash, Corporation Counsel (Susan L. Hauser of counsel), for City of Rochester and others, appellants.
Robert G. Harvey and John B. Hood for Honeoye Central School District and another, respondents.
David M. Levy for Town of Canadice, respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*973MEMORANDUM.
The orders of the Appellate Division should be affirmed, with costs, basically for the reasons stated in the opinion of Mr. Justice STEWART F. HANCOCK, JR. (72 AD2d 25). We point out, as did the Appellate Division, that the statutory exemption scheme and history of section 480-a of the Real Property Tax Law (as amd by L 1976, ch 526, and L 1979, ch 683) amply demonstrates that it was designed to benefit private forest landowners engaged in or about to engage in commercial timber crop production. Additionally, article 4 of the Real Property Tax Law, the exemption article, is comprised of title 1  "Public Property", and title 2  "Private Property" (L 1958, ch 959); section 480-a appears in the latter. We note only that the memorandum attributed to a cosponsor of the 1979 amending legislation (L 1979, ch 683) was actually submitted in support of an earlier version of the bill that was not passed.
Orders affirmed, with costs, in a memorandum.